Appeal by the defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered March 10, 1988, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of *499that branch of the defendant’s omnibus motion which was to suppress certain statements made by him to law enforcement authorities.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the hearing court correctly found that he was not in custody when he gave his initial inculpatory statement (see, People v Yukl, 25 NY2d 585, cert denied 400 US 451; Matter of Kwok T., 43 NY2d 213). Therefore, his claim that that statement was unlawfully elicited, as well as his claim that his later statements should have been suppressed as the fruit of the poisonous tree, are without merit.
We have examined the defendant’s remaining contentions, including his claim that his sentence is excessive, and find them to be without merit. Bracken, J. P., Sullivan, Balletta and Rosenblatt, JJ., concur.